DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan (US 8,185,984).
Regarding claim 1, Meehan discloses a sanitary outlet fitting comprising:
a fitting body (16, 182) having an enclosed body interior (42) which opens into a water outlet (48) having an outflow end (Figure 3), an intermediate holder (170) having an inflow side (171) and an outflow side (192), the intermediate holder (170) being inserted from the outflow end in a direction generally normal to a longitudinal extension of the fitting body into the water outlet (Figure 2 and Column 6, lines 4-11) in the fitting body (16, 182) such that the intermediate holder (170) is located within the water outlet (48) of the fitting body (16, 182) (Figure 11), and a sanitary insert (190) inserted from the outflow end (192) into an end side of the intermediate holder (170) (Figure 11 and Column 6, lines 11-13), said end side being open and being on the outflow side of the intermediate holder (Figure 2), the inflow side (171) of intermediate holder (170) has a connecting branch (176) which is connectable to a water hose (36) (Column 5, lines 56-61), two webs or walls (Examiner’s Annotated Figure 1) protrude on an end side of the intermediate holder (170) (Figure 13) which is on the inflow side (Figure 13), said webs or said walls (Examiner’s Annotated Figure 1) define a space therebetween (Figure 3, Each of the webs are separated by a circumferential distance) that acts in a form-fitting or frictional manner (Column 6, lines 7-11) on at least one mating wall or at least one 

    PNG
    media_image1.png
    893
    604
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Meehan discloses the outlet fitting as claimed in claim 1, wherein the connecting branch (176) is connectable to the water hose (36) that is guided in the body interior (42) of the fitting body ( 16, 182) (Figure 11).
Regarding claim 3, Meehan discloses the outlet fitting as claimed in claim 1, wherein the outlet fitting (16) is produced without machining at least in a region of the water outlet thereof which receives the intermediate holder (The limitation is a product by process limitation. Patentability is not determined by the process, but the product. It has been held "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966, 42 (Fed. Cir. 1985); the device put forth by the current claim is the same as that put forth by claim 1).
Regarding claim 4, Meehan discloses the outlet fitting as claimed in claim 1, wherein the intermediate holder (170) has at least one fastener (184) which is connectable in at least one of a form- fitting or frictional manner to the fitting body (16, 182) (Column 6, lines 7-11).
Regarding claim 5, Meehan discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (190) is an insertable cartridge (Column 6, lines 11-13) which has a cartridge housing (Figure 2), and the cartridge housing (Figure 2) is fastenable releasably in the intermediate holder (170) by a screw connection (Column 6, lines 11-13).
Regarding claim 6, Meehan discloses the outlet fitting as claimed in claim 5, wherein an external thread (Examiner’s Annotated Figure 2) is provided on a housing circumference of the cartridge housing (Figure 11), said external thread interacts with an internal thread (Examiner’s Annotated Figure 2) in the intermediate holder (170) (Column 6, lines 11-13).


    PNG
    media_image2.png
    652
    565
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 7, Meehan discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (190) comprises at least one of a jet regulator or a flow regulator (Column 6, line 11, aerator).
Regarding claim 9, Meehan discloses the outlet fitting as claimed in claim 1, wherein the mating webs or mating walls (Examiner’s Annotated Figure 1) are provided on the fitting body (16, 182) and delimit an insertion space (Examiner’s Annotated Figure 1), and a mating web or a mating wall or a web or a wall (Examiner’s Annotated Figure 
Regarding claim 10, Meehan discloses the outlet fitting as claimed in claim 1, wherein the at least [[one]] two webs or [[one]] walls (Examiner’s Annotated Figure 1) protrude [[s]] on an end side of the intermediate holder (170) which is on the inflow side (Figures 12 and 13), and at least one retaining projection (184, 186) protrudes on said at least one web or one wall (Examiner’s Annotated Figure 1) or a mating web or mating wall of said fitting body, said retaining projection (Examiner’s Annotated Figure 1) being configured for bearing against an adjacent mating web or adjacent wall or web or wall (Column 6, lines 7-11 and Figure 12).
Regarding claim 16, Meehan discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert 190) is an insertable cartridge which has a cartridge housing that is inserted within the intermediate holder (170) (Column 6, lines 11-13).
Claim(s) 1, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 2002/0079471).
Regarding claim 1, Shen discloses a sanitary outlet fitting comprising a fitting body (Examiner’s Annotated Figure 3) having an enclosed body interior (Examiner’s Annotated Figure 3) which opens into a water outlet having an outflow end (Examiner’s Annotated Figure 3), an intermediate holder (120) having an inflow side (Examiner’s Annotated Figure 3) and an outflow side (Examiner’s Annotated Figure 3), the intermediate holder (120) being inserted from the outflow end in a direction generally normal to a longitudinal extension of the fitting body into the water outlet (The intermediate holder is threaded into the fitting body from the outflow end) in the fitting body such that the intermediate holder (120) is located within the water outlet of the fitting body (Examiner’s Annotated Figure 3), and a sanitary insert (1, 7) inserted from the outflow end into an end side of the intermediate holder (120) (Figure 2), said end 

    PNG
    media_image3.png
    534
    493
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 9, Shen discloses the outlet fitting as claimed in claim 1, wherein the mating webs or mating walls (Examiner’s Annotated Figure 3) are provided on the fitting body (Examiner’s Annotated Figure 3) and delimit an insertion space (The 
Regarding claim 11, Shen discloses the outlet fitting as claimed in claim 9, wherein retaining projections protruding in each case into the insertion space are provided on the webs or walls, which are assigned in pairs to one another, or the mating webs or mating walls (Examiner’s Annotated Figure 3, The threads are assigned in pairs to one another, and the threads from the intermediate holder protrude into the spaces created by the threads of the fitting body).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Nelson (US 20100071778).
Regarding claim 12, Shen discloses the outlet fitting as claimed in claim 1, but fails to disclose a device wherein the intermediate holder is expanded at least in a partial region of an intermediate-holder circumference thereof, by insertion of the sanitary insert (1, 7), in such a manner that the intermediate holder (120) is subsequently held in a form-fitting or frictional manner in the water outlet.
Nelson also discloses a device wherein an intermediate holder (50) is expanded at least in a partial region (the region accommodating the snap components 70) of an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shen with the disclosures of Nelson, providing the intermediate holder (Shen, 120) to be expanded at least in a partial region (Nelson, the region accommodating the snap components 70) of an intermediate-holder circumference thereof (Nelson, Figure 1B), by insertion of the sanitary insert (Shen, 1, 7), in such a manner that the intermediate holder (Shen, 120) is subsequently held in a form-fitting or frictional manner in the water outlet (Nelson, Paragraphs 34 and 30-31, As the sanitary insert is pushed into the intermediate holder and the combination pushed into the outlet fitting 54, The intermediate holder will reach a point where the snap connections 70 expand, thus holding the intermediate holder in the outlet fitting), as the modification is a known alternative to a screw threading connection, as disclosed by Nelson (Paragraph 30), and the modification would have therefore yielded predictable results, specifically securing of the components of the device.
Regarding claim 13, Shen in view of Nelson discloses the outlet fitting as claimed in claim 12, wherein the intermediate holder (Shen, 120) circumference of the intermediate holder has at least one spring web (Nelson, 70) which, by insertion of the sanitary insert (Shen, 1, 7), is moveable or reboundable from a release position into a retaining position, and the spring web engages behind a partial region of the fitting body (Examiner’s Annotated Figure 3) in said retaining position (Shen, Paragraphs 34 and 30-
Regarding claim 14, Shen in view of Nelson discloses the outlet fitting as claimed in claim 13, wherein a free spring-web end (Nelson, Bottom End) of the at least one spring web (Nelson, 70) is oriented in an insertion direction of the intermediate holder (Shen, 120) (Nelson, Figure 1B).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752